Lahtinen, J. (concurring).
Although we concur with the result, we respectfully write separately since we are not persuaded that “on the law” modification of Supreme Court’s order is appropriate given the circumstances prevailing at the time Supreme Court issued its decision.1
This Court’s earlier decision in the case made repeated reference to the circumscribed nature of its holding (73 AD3d 52, 53, 56 [2010] [characterizing at the outset the issue as “narrow,” and later emphasizing that “our conclusion . . . does not in any way determine the ultimate question of what, if any, relief is available”]). Upon remittal, Supreme Court’s equity jurisdiction was invoked. Equity, while certainly flexible, is not an unfenced field as “the limitations on the variety, flexibility and sweep of [equity’s] potential application must be reflected in a proportionate, prudential discretion by the initial equity trial court and then by a discerning scrutiny, especially of the intermediate appellate court possessing coordinate authority in that respect” (State of New York v Barone, 74 NY2d 332, 336 [1989]; see Lon-*127char v Thomas, 517 US 314, 323 [1996] [cautioning that “to use each equity chancellor’s conscience as a measure of equity . . . would be as arbitrary and uncertain as measuring distance by the length of each chancellor’s foot”]; see also Grupo Mexicano de Desarrollo, S.A. v Alliance Bond Fund, Inc., 527 US 308, 321 [1999] [indicating that an overly “expansive view of equity” is at odds with the fundamental precept that ours is a “ ‘government of laws, not of men’ ”]). The area of law in which Supreme Court was asked to exercise its equity power is one that has emerged in recent years and remains largely unsettled nationally, and, at the time of Supreme Court’s decision, little relevant guidance had been provided by New York’s Legislature.2
Simply stated, Supreme Court was faced with a narrow decision from this Court, it was using a power best applied cautiously, the area of law was emerging and unsettled and, at the time of its decision, the Legislature had not yet meaningfully acted in this area (cf. Godfrey v Spano, 13 NY3d 358, 377 [2009]). Under such circumstances, we are not persuaded that Supreme Court erred as a matter of law in the relief it crafted. While the majority speculates about possible hurdles remaining despite Supreme Court’s declaration that the parties were “reliev[ed] [of] any and all rights and obligations arising from the [Vermont] civil union,” it is equally feasible to speculate that this broad declaratory language would have been interpreted to cover most, if not all, of the concerns hypothesized by the majority.
Nevertheless, subsequent to Supreme Court’s decision, the Legislature passed same-sex marriage legislation, reflecting an intent for judicial involvement in dissolving relationships of the nature implicated here. In addition, this Court can substitute its discretion for the discretionary determination of Supreme Court (see State of New York v Barone, 74 NY2d at 336; Alliance Prop. Mgt. & Dev. v Andrews Ave. Equities, 70 NY2d 831, 833 [1987]). In light of the recently passed legislation, we cannot *128say that the majority’s granting the relief of dissolving the civil union is inappropriate.
Spain and McCarthy, JJ., concur with Peters, J.R; Lahtinen, J., concurs in a separate opinion in which Malone Jr., J., concurs.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied plaintiffs motion for a default judgment granting her a dissolution of the parties’ Vermont civil union; motion granted to that extent; and, as so modified, affirmed.

. Supreme Court has discretion when, as here, exercising equity jurisdiction, and a reversal or modification of a discretionary determination “on the law” generally connotes a finding that the lower court abused its discretion (see Notey v Darien Constr. Corp., 41 NY2d 1055, 1055-1056 [1977]; Mann v Cooper Tire Co., 33 AD3d 24, 28-29 [2006], lv denied 7 NY3d 718 [2006]; see also Matter of Red Hook/Gowanus Chamber of Commerce v New York City Bd. of Stds. & Appeals, 5 NY3d 452, 463 [2005] [G.B. Smith, J., dissenting]).


. One thing that was clear in this area of law was that getting out of a civil union (or same-sex marriage) would not be hurdle-free for nonresidents of the jurisdiction granting such unions. Vermont’s “Guide to Vermont Weddings and Civil Unions” specifically warned nonresidents in such regard (see Guide to Vermont Weddings and Civil Unions, http://www.vermont.com/ weddings_civilunions.efm [accessed June 27, 2011] [“It is easy to get a civil union in Vermont, but it may be hard to dissolve the civil union later”]), and cases from various jurisdictions reflected the difficulties (see e.g. Chambers v Ormiston, 935 A2d 956 [RI 2007]; In re Marriage of J.B. & H.B., 326 SW3d 654 [Tex 2010]; Kern v Taney, 11 Pa D & C 5th 558 [2010]).